SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

645
KA 09-02070
PRESENT: CENTRA, J.P., FAHEY, CARNI, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

ROBERT JACKSON, DEFENDANT-APPELLANT.


D.J. & J.A. CIRANDO, ESQS., SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR
DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Joseph E.
Fahey, J.), rendered September 29, 2009. The judgment convicted
defendant, upon a jury verdict, of criminal possession of a controlled
substance in the first degree and criminal possession of a controlled
substance in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him, upon a
jury verdict, of criminal possession of a controlled substance in the
first degree (Penal Law § 220.21 [1]) and criminal possession of a
controlled substance in the third degree (§ 220.16 [1]), defendant
contends that County Court erred in refusing to suppress physical
evidence seized after the police stopped a vehicle in which he was a
passenger because the police improperly stopped the vehicle. We
reject that contention. “The People established the reliability and
basis of knowledge of the informant who provided the police with
information concerning defendant’s drug activities . . . , and the
police had reasonable suspicion to stop defendant’s vehicle based on
that information” (People v Dwyer, 73 AD3d 1467, 1468, lv denied 15
NY3d 851; see People v Porter, 101 AD3d 44, 47-48, lv denied 20 NY3d
1064).

     Defendant’s contentions that his trial attorney had a conflict of
interest and that he was ineffective due to that conflict concern
matters outside the record and thus must be raised by way of a motion
pursuant to CPL article 440 (see People v Pagan, 12 AD3d 1143, 1144,
lv denied 4 NY3d 766; People v Dunn, 261 AD2d 940, 941, lv denied 94
NY2d 822). Defendant’s contention that evidence of his postarrest
silence was improperly admitted is not preserved for our review (see
People v Tarbell, 167 AD2d 902, 902, lv denied 77 NY2d 883). In any
                                 -2-                           645
                                                         KA 09-02070

event, “[a]though improper, the unsolicited reference to defendant’s
invocation of the right to [remain silent] does not constitute a
‘pervasive pattern of misconduct so egregious as to deprive defendant
of a fair trial’ ” (People v Beers, 302 AD2d 898, 899, lv denied 99
NY2d 652). Viewing the evidence in light of the elements of the
crimes as charged to the jury (see People v Danielson, 9 NY3d 342,
349), we reject defendant’s contention that the verdict is against the
weight of the evidence (see generally People v Bleakley, 69 NY2d 490,
495).

     Defendant further contends that his Sixth Amendment right to
confront his accusers was violated by the admission in evidence of
testimony concerning a latent fingerprint that was processed and
photographed by a technician who did not testify at trial (see
generally Crawford v Washington, 541 US 36, 50-54). We reject that
contention. The technician who processed and photographed the
fingerprint did not compare the latent print to the fingerprints of
defendant or any other suspect. Thus, the technician’s findings were
not testimonial because the latent fingerprint, “standing alone,
shed[s] no light on the guilt of the accused in the absence of an
expert’s opinion that the [latent fingerprint] match[es] a known
sample” (People v Rawlins, 10 NY3d 136, 159; see generally Williams v
Illinois, ___ US ___, ___, 132 S Ct 2221, 2243-2244; People v Pealer,
20 NY3d 447, 455). Moreover, the analyst who determined that the
latent print matched one of defendant’s fingerprints in fact testified
at trial and was available for cross-examination. Therefore,
defendant’s right to confront witnesses against him was not violated
(see Rawlins, 10 NY3d at 159; People v Hamilton, 66 AD3d 921, 922, lv
denied 13 NY3d 907).

     Defendant contends that he was denied the right to effective
assistance of counsel because defense counsel failed to make a
detailed motion for a trial order of dismissal at the close of the
People’s proof and failed to renew the motion at the close of
defendant’s proof. We reject that contention. Defendant failed to
demonstrate that such a motion would have been meritorious, and “there
is no denial of effective assistance based on the failure to ‘make a
motion or argument that has little or no chance of success’ ” (People
v Crump, 77 AD3d 1335, 1336, lv denied 16 NY3d 857, quoting People v
Stultz, 2 NY3d 277, 287, rearg denied 3 NY3d 702).

     Defendant further contends that he was denied a fair trial based
on prosecutorial misconduct during summation. Defendant’s contention
is preserved for our review only in part, and in any event we conclude
that “[a]ny improprieties were not so pervasive or egregious as to
deprive defendant of a fair trial” (People v Caldwell, 98 AD3d 1272,
1273, lv denied 20 NY3d 985 [internal quotation marks omitted]).
Additionally, we conclude that the sentence is not unduly harsh or
severe.

     Finally, defendant correctly contends that the uniform sentence
and commitment sheet incorrectly recites that he was convicted as a
second felony offender rather than as a second felony drug offender
                                 -3-                          645
                                                        KA 09-02070

(see Penal Law § 70.71 [1] [b]), and the uniform sentence and
commitment sheet must therefore be modified to correct the clerical
error (see People v Vasavada, 93 AD3d 893, 894, lv denied 19 NY3d 978;
see generally People v Dombrowski, 94 AD3d 1416, 1417, lv denied 19
NY3d 959).




Entered:   July 5, 2013                        Frances E. Cafarell
                                               Clerk of the Court